Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Mizuhashi (U.S. Pub. No. 2012/0262387) discloses a display device with a touch detection function (Mizuhashi, display panel with a touch detection function, Abstract), comprising:
a display area (Mizuhashi, liquid crystal display device 20, Figure 4) including a plurality of pixels arranged in a matrix on a substrate (Mizuhashi, pixels Pix provided in a matrix in a liquid crystal display device 20 of the display device, Figure 4, ¶ [0055]); 
a plurality of drive electrodes (Mizuhashi, drive electrodes COML, Figure 12) disposed to face at least one of the pixels (Mizuhashi, The drive electrodes COML are electrodes for supplying the common voltage to a plurality of pixels Pix, ¶ [0065]); 
an electro-optical element configured to display an image in the display area (Mizuhashi, The liquid crystal layer 6 acts as a display function layer that modulates light passing through the liquid crystal layer 6 depending on a state of an electric field.  The electric field is formed by a difference in electric potential between the voltage of the drive electrode COML and the voltage of the pixel electrode 22. ¶ [0067]) ; 
a plurality of scan lines (Mizuhashi, scan signal lines GCL, Figure 7);
first wiring (Mizuhashi, AC drive signal VcomAC wiring, Figure 12) that is routed in a frame area located outside the display area and configured to supply an alternating current drive signal to the drive electrodes (Mizuhashi, the drive electrode driver 16 applies the AC drive signal VcomAC to the relevant drive electrodes COML in touch detection operation. Figure 12, ¶ [0060]);  As shown in figures 4 and 12 of Mizuhashi, the drive electrode 16 has the VcomAC wiring inside which is outside the display area.
second wiring configured to supply a direct current drive voltage (Mizuhashi, DC drive signal VcomDC and wiring, Figure 12), 
Mizuhashi does not expressly teach wherein the scan lines intersect with at least one of the first wiring and the second wiring in a grade separation manner.
Specifically, Mizuhashi, does not teach the scan lines intersecting with the wirings as claimed.  In addition, there is no other prior art which teaches, alone in combination, the cited limitations.

As to dependent claims 2, 3, and 7-10, these claims are allowable as they depend upon allowable independent claim 1.

a display device with a touch detection function (Mizuhashi, display panel with a touch detection function, Abstract) comprising: 
a display area (Mizuhashi, liquid crystal display device 20, Figure 4) including a plurality of pixels arranged in a matrix on a substrate (Mizuhashi, pixels Pix provided in a matrix in a liquid crystal display device 20 of the display device, Figure 4, ¶ [0055]); 
a plurality of drive electrodes (Mizuhashi, drive electrodes COML, Figure 12) disposed to face at least one of the pixels (Mizuhashi, The drive electrodes COML are electrodes for supplying the common voltage to a plurality of pixels Pix, ¶ [0065]); 
an electro-optical element configured to display an image in the display area (Mizuhashi, The liquid crystal layer 6 acts as a display function layer that modulates light passing through the liquid crystal layer 6 depending on a state of an electric field.  The electric field is formed by a difference in electric potential between the voltage of the drive electrode COML and the voltage of the pixel electrode 22. ¶ [0067]) (Mizuhashi, Each sub-pixel SPix includes a TFT element Tr and a liquid crystal element LC. Figure 7, ¶ [0069]); 
first wiring (Mizuhashi, AC drive signal VcomAC wiring, Figure 12) that is routed in a frame area located outside the display area and configured to supply an alternating current drive signal to the drive electrodes (Mizuhashi, the drive electrode driver 16 applies the AC drive signal VcomAC to the relevant drive electrodes COML in touch detection operation. Figure 12, ¶ [0060]);  As shown in figures 4 and 12 
second wiring configured to supply a direct current drive voltage (Mizuhashi, DC drive signal VcomDC and wiring, Figure 12);
a plurality of switches (Mizuhashi, switches SW1 and SW2, Figure 12) configured to couple at least one of the drive electrodes (Mizuhashi, drive electrodes COML, Figure 12) to the first wiring in a first period and couple at least one of the drive electrodes (Mizuhashi, drive electrodes COML, Figure 12) to the second wiring in a second period (Mizuhashi, The switch SW1 is controlled to be on or off based on the signal supplied from the buffer 56, and has a first end to which the AC drive signal VcomAC is supplied, and a second end connected to the plurality of drive electrodes COML defining the drive electrode block B. The buffer 57 has a function of amplifying the signal supplied from the inverter 55 to an amplitude level allowing on/off control of the switch SW2.  The switch SW2 is controlled to be on or off based on the signal supplied from the buffer 57, and has a first end to which the DC drive signal VcomDC is supplied, and a second end connected to the second end of the switch SW1. Figure 12, ¶ [0083]). As shown in figure 12 of Mizuhashi, the inverter 55 ensures that only one switch of the pair is on at a time and thus forming two periods for which the drive electrodes COML receive signals.
a first gate driver (Mizuhashi, gate driver 12, Figure 4);
a plurality of scan lines (Mizuhashi, scan signal lines GCL, Figure 7),
wherein the second wiring is disposed closer to the display area than the first wiring;. As shown in figure 12 of Mizuhashi, the VcomDC signal wiring is closer to, 
Mizuhashi does not expressly teach 
a second gate driver; and 
wherein the first and second gate drivers are disposed with the scan lines interposed therebetween in an extending direction of the scan lines,
wherein the first wiring includes first side wiring on a first gate driver side and second side wiring on a second gate driver side,
wherein the plurality of switches include a plurality of switches on the first gate driver side and a plurality of switches on the second gate driver side,
wherein the scan lines include a plurality of first scan lines that intersect with the first side wiring in a grade separation manner and a plurality of second scan lines that intersect with the second side wiring in a grade separation manner, and
wherein the switches on the first driver side are each arranged in an area between adjacent first scan lines in the plurality of first scan lines, and the switches on the second driver side are each arranged in an area between adjacent second scan lines in the plurality of second scan lines.
Lin (U.S. Pub. No. 2010/0259512) teaches a display panel further comprising a first gate driver (Lin, left gate driver 303, Figure 3), a second gate driver (Lin, right gate driver 305, Figure 3), and a plurality of scan lines (Lin, scan lines G1-G8, Figure 3),
wherein the first and second gate drivers are disposed with the scan lines interposed therebetween in an extending direction of the scan lines, As shown in figure 3 of Lin, the scan lines G1-G8 extend between the left and right gate drivers.
The combination of Mizuhashi and Lin teaches wherein the plurality of switches include a plurality of switches on the first gate driver side and a plurality of switches on the second gate driver side, as the gate drivers, of Lin, would include the switches SW1 and SW2, of Mizuhashi, on both the left and right gate drivers.
The combination of Mizuhashi and Lin does not teach
wherein the first wiring includes first side wiring on a first gate driver side and second side wiring on a second gate driver side,
wherein the scan lines include a plurality of first scan lines that intersect with the first side wiring in a grade separation manner and a plurality of second scan lines that intersect with the second side wiring in a grade separation manner, and
wherein the switches on the first driver side are each arranged in an area between adjacent first scan lines in the plurality of first scan lines, and the switches on the second driver side are each arranged in an area between adjacent second scan lines in the plurality of second scan lines.
	Specifically, Mizuhashi, does not teach the scan lines intersecting with the wirings as claimed.  In addition, there is no other prior art which teaches, alone in combination, the cited limitations.



As to independent claim 11, Mizuhashi (U.S. Pub. No. 2012/0262387) discloses a detection device (Mizuhashi, touch detection device 30, Figure 4) comprising:
a detection area (Mizuhashi, touch detection device 30, Figure 4) in which an external object is detected (Mizuhashi, The touch detection section 40 detects presence of a touch event in the touch detection device 30 based on a touch detection control signal supplied from the control section 11 and the touch detection signal Vdet supplied from the touch detection device 30 of the display device with a touch detection function 10, and obtains the coordinates of a touch event in a touch detection region if the touch event is detected. Figure 4, ¶ [0062]); 
a plurality of drive electrodes (Mizuhashi, drive electrodes COML, Figure 12) disposed on the detection area (Mizuhashi, The drive electrodes COML function as a common drive electrode for liquid crystal display operation, and also function as the drive electrodes for touch detection operation. ¶ [0065]); 
a plurality of scan lines (Mizuhashi, scan signal lines GCL, Figure 7);
first wiring (Mizuhashi, AC drive signal VcomAC wiring, Figure 12) that is routed in a frame area located outside the detection area and configured to supply a drive signal to the drive electrodes (Mizuhashi, the drive electrode driver 16 applies the AC drive signal VcomAC to the relevant drive electrodes COML in touch detection operation. Figure 12, ¶ [0060]);  As shown in figures 4 and 12 of Mizuhashi, the drive electrode 16 has the VcomAC wiring inside which is outside the display area.
second wiring configured to supply a drive voltage (Mizuhashi, DC drive signal VcomDC and wiring, Figure 12); and
Mizuhashi does not expressly teach wherein the scan lines intersect with at least one of the first wiring and the second wiring in a grade separation manner.
Specifically, Mizuhashi, does not teach the scan lines intersecting with the wirings as claimed.  In addition, there is no other prior art which teaches, alone in combination, the cited limitations.

As to dependent claims 12-16 and 18-20, these claims are allowable as they depend upon allowable independent claim 11.

As to independent claim 17, Mizuhashi (U.S. Pub. No. 2012/0262387) discloses a detection device (Mizuhashi, touch detection device 30, Figure 4) comprising:
a detection area (Mizuhashi, touch detection device 30, Figure 4) in which an external object is detected (Mizuhashi, The touch detection section 40 detects presence of a touch event in the touch detection device 30 based on a touch detection control signal supplied from the control section 11 and the touch detection signal Vdet supplied from the touch detection device 30 of the display device with a touch detection function 10, and obtains the coordinates of a touch event in a touch detection region if the touch event is detected. Figure 4, ¶ [0062]); 
a plurality of drive electrodes (Mizuhashi, drive electrodes COML, Figure 12) disposed on the detection area (Mizuhashi, The drive electrodes COML function as a ; 
first wiring (Mizuhashi, AC drive signal VcomAC wiring, Figure 12) that is routed in a frame area located outside the detection area and configured to supply a drive signal to the drive electrodes (Mizuhashi, the drive electrode driver 16 applies the AC drive signal VcomAC to the relevant drive electrodes COML in touch detection operation. Figure 12, ¶ [0060]);  As shown in figures 4 and 12 of Mizuhashi, the drive electrode 16 has the VcomAC wiring inside which is outside the display area.
second wiring configured to supply a drive voltage (Mizuhashi, DC drive signal VcomDC and wiring, Figure 12); and
a plurality of switches (Mizuhashi, switches SW1 and SW2, Figure 12) configured to couple at least one of the drive electrodes (Mizuhashi, drive electrodes COML, Figure 12) to the first wiring in a first period and couple at least one of the drive electrodes to the second wiring in a second period (Mizuhashi, The switch SW1 is controlled to be on or off based on the signal supplied from the buffer 56, and has a first end to which the AC drive signal VcomAC is supplied, and a second end connected to the plurality of drive electrodes COML defining the drive electrode block B. The buffer 57 has a function of amplifying the signal supplied from the inverter 55 to an amplitude level allowing on/off control of the switch SW2.  The switch SW2 is controlled to be on or off based on the signal supplied from the buffer 57, and has a first end to which the DC drive signal VcomDC is supplied, and a second end connected to the second end of the switch SW1. Figure 12, ¶ [0083]). As shown in 
a first gate driver (Mizuhashi, gate driver 12, Figure 4);
a plurality of scan lines (Mizuhashi, scan signal lines GCL, Figure 7);
Mizuhashi does not expressly disclose 
a second gate driver, 
wherein the first and second gate drivers are disposed with the scan lines interposed therebetween in an extending direction of the scan lines,
wherein the first wiring includes first side wiring on a first gate driver side and second side wiring on a second gate driver side,
wherein the plurality of switches include a plurality of switches on the first gate driver side and a plurality of switches on the second gate driver side,
wherein the scan lines include a plurality of first scan lines that intersect with the first side wiring in a grade separation manner and a plurality of second scan lines that intersect with the second side wiring in a grade separation manner, and
wherein the switches on the first driver side are each arranged in an area between adjacent first scan lines in the plurality of first scan lines, and the switches on the second driver side are each arranged in an area between adjacent second scan lines in the plurality of second scan lines.
Lin (U.S. Pub. No. 2010/0259512) teaches a display panel further comprising a first gate driver (Lin, left gate driver 303, Figure 3), a second gate driver (Lin, right , and a plurality of scan lines (Lin, scan lines G1-G8, Figure 3),
wherein the first and second gate drivers are disposed with the scan lines interposed therebetween in an extending direction of the scan lines, As shown in figure 3 of Lin, the scan lines G1-G8 extend between the left and right gate drivers.
The combination of Mizuhashi and Lin teaches wherein the plurality of switches include a plurality of switches on the first gate driver side and a plurality of switches on the second gate driver side, as the gate drivers, of Lin, would include the switches SW1 and SW2, of Mizuhashi, on both the left and right gate drivers.
The combination of Mizuhashi and Lin does not teach
wherein the first wiring includes first side wiring on a first gate driver side and second side wiring on a second gate driver side,
wherein the scan lines include a plurality of first scan lines that intersect with the first side wiring in a grade separation manner and a plurality of second scan lines that intersect with the second side wiring in a grade separation manner, and
wherein the switches on the first driver side are each arranged in an area between adjacent first scan lines in the plurality of first scan lines, and the switches on the second driver side are each arranged in an area between adjacent second scan lines in the plurality of second scan lines.
	Specifically, Mizuhashi, does not teach the scan lines intersecting with the wirings as claimed.  In addition, there is no other prior art which teaches, alone in combination, the cited limitations.

As to independent claim 21, Mizuhashi (U.S. Pub. No. 2012/0262387) discloses a display device with a touch detection function (Mizuhashi, display panel with a touch detection function, Abstract), comprising:
a display area (Mizuhashi, liquid crystal display device 20, Figure 4) including a plurality of pixels arranged in a matrix on a substrate (Mizuhashi, pixels Pix provided in a matrix in a liquid crystal display device 20 of the display device, Figure 4, ¶ [0055]); 
a plurality of drive electrodes (Mizuhashi, drive electrodes COML, Figure 12) disposed to face at least one of the pixels (Mizuhashi, The drive electrodes COML are electrodes for supplying the common voltage to a plurality of pixels Pix, ¶ [0065]); 
an electro-optical element configured to display an image in the display area (Mizuhashi, The liquid crystal layer 6 acts as a display function layer that modulates light passing through the liquid crystal layer 6 depending on a state of an electric field.  The electric field is formed by a difference in electric potential between the voltage of the drive electrode COML and the voltage of the pixel electrode 22. ¶ [0067]) (Mizuhashi, Each sub-pixel SPix includes a TFT element Tr and a liquid crystal element LC. Figure 7, ¶ [0069]); 
wiring (Mizuhashi, AC drive signal VcomAC wiring, Figure 12) (Mizuhashi, DC drive signal VcomDC and wiring, Figure 12) that is routed in a frame area located outside the display area and configured to supply a drive signal to the drive electrodes (Mizuhashi, the drive electrode driver 16 applies the AC drive signal VcomAC to the relevant drive electrodes COML in touch detection operation. Figure 12, ;  As shown in figures 4 and 12 of Mizuhashi, the drive electrode 16 has the VcomAC wiring inside which is outside the display area.
a gate driver (Mizuhashi, gate driver 12, Figure 4); and
a plurality of scan lines (Mizuhashi, scan signal lines GCL, Figure 7);
Mizuhashi does not expressly teach wherein the scan lines intersect with the wiring in a grade separation manner.
Specifically, Mizuhashi, does not teach the scan lines intersecting with the wirings as claimed.  In addition, there is no other prior art which teaches, alone in combination, the cited limitations.

As to independent claim 22, Mizuhashi (U.S. Pub. No. 2012/0262387) discloses a detection device (Mizuhashi, touch detection device 30, Figure 4) comprising:
a detection area (Mizuhashi, touch detection device 30, Figure 4) in which an external object is detected (Mizuhashi, The touch detection section 40 detects presence of a touch event in the touch detection device 30 based on a touch detection control signal supplied from the control section 11 and the touch detection signal Vdet supplied from the touch detection device 30 of the display device with a touch detection function 10, and obtains the coordinates of a touch event in a touch detection region if the touch event is detected. Figure 4, ¶ [0062]); 
a plurality of drive electrodes (Mizuhashi, drive electrodes COML, Figure 12) disposed on the detection area (Mizuhashi, The drive electrodes COML function as a common drive electrode for liquid crystal display operation, and also function as the to face at least one of the pixels (Mizuhashi, pixels Pix, Figure 5); 
wiring (Mizuhashi, AC drive signal VcomAC wiring, Figure 12) (Mizuhashi, DC drive signal VcomDC and wiring, Figure 12) that is routed in a frame area located outside the display area and configured to supply a drive signal to the drive electrodes (Mizuhashi, the drive electrode driver 16 applies the AC drive signal VcomAC to the relevant drive electrodes COML in touch detection operation. Figure 12, ¶ [0060]);  As shown in figures 4 and 12 of Mizuhashi, the drive electrode 16 has the VcomAC wiring inside which is outside the display area.
a gate driver (Mizuhashi, gate driver 12, Figure 4); and
a plurality of scan lines (Mizuhashi, scan signal lines GCL, Figure 7);
Mizuhashi does not expressly teach wherein the scan lines intersect with the wiring in a grade separation manner.
Specifically, Mizuhashi, does not teach the scan lines intersecting with the wirings as claimed.  In addition, there is no other prior art which teaches, alone in combination, the cited limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.